DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After the amendments filed 07/13/2021, claims 1 and 3 were amended. Therefore, claims 1-8 remain pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 & 5-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walker et al (US 2008/0274783).
In Regards to claim 1 Walker discloses: 
a plurality of conditional wager terminals configured to permit players to make conditional wagers for the wager-based games (paragraph [0104], a player may purchase a conditional wager at a kiosk at a gaming establishment), 

the conditional wagers are wagers that are defined and only subsequently placed when one or more conditions of the conditional wagers are met (paragraph [0096], conditional bet is allowed only if the player meets the requirements), 

a conditional wager management system configured to electronically receive the conditional wagers from players operating the conditional wager terminals, evaluate the one or more conditions of the conditional wagers, and determine to activate the conditional wagers when the control system of a gaming device receives, evaluates and activates or does not activate the conditional wager); and

an authorized gaming system for executing wager-based games for the conditional wagers once the conditional wager management system determines that the conditional wagers are to be activated (paragraph [0105] – paragraph [0107], if the condition has been met as determined by the control system the conditional wager may be placed), 

the wager-based games for the conditional wagers are executed on at least electronic gaming devices, the electronic gaming devices being an electronic gaming table or an electronic slot machine (paragraph [0057], paragraph [0105], an electronic gaming device or electronic table game).

In Regards to claim 2 Walker discloses that which is discussed above. Walker further discloses that: 
the conditional wager terminals include at least one kiosk (paragraph [0104], a player may purchase a conditional wager at a kiosk at a gaming establishment).

In Regards to claim 3 Walker discloses that which is discussed above. Walker further discloses: 
a conditional wager management system configured to electronically receive a multi- conditional wager for a wager-based game (paragraph [0104], a player may purchase a conditional wager at a kiosk at a gaming establishment), 

the multi-conditional wager having multiple conditions from a player (paragraph [0107], a player must meet the conditions of the conditional wager), 
control system of a gaming device receives, evaluates and activates or does not activate the conditional wager), 

the multi-conditional wager is a wager that is defined but not and subsequently placed unless and until when the multiple conditions of the multi-conditional wager are met (paragraph [0096], paragraph [0107], conditional bet is allowed only if the player meets the requirements); and

a gaming management system operatively connected to the conditional wager management system (paragraph [0105] – paragraph [0107], control system), 

the gaming management system being configured to: 
(i) receiving receive a request to place the multi-conditional wager from the conditional wager management system after the conditional wager management system has determined the multiple conditions of the multi-conditional wager for the wager-based game have been met (paragraph [0105] – paragraph [0107], if the condition has been met as determined by the control system the conditional wager may be placed); 

(ii) interact with an authorized electronic gaming apparatus to cause the multi- conditional wager for the wager-based game to be performed with respect to the authorized electronic gaming apparatus if it is determined that the multiple conditions of the multi-conditional wager has been met (paragraph [0105] – paragraph [0107], if the condition has been met as determined by the control system the conditional wager may be placed), and 
an outcome of the game is determined),

wherein the conditional wager management system receives gaming status information from the gaming management system, the gaming status information pertains to a plurality of electronic gaming apparatus supported by the gaming management system (paragraph [0105] – paragraph [0107], if the condition has been met as determined by the control system the conditional wager may be placed), and 

the conditional wager management system operates to evaluate the conditions of the particular multi-conditional wager based at least in part on the gaming status information (paragraph [0105] – paragraph [0107], if the condition has been met as determined by the control system the conditional wager may be placed).

In Regards to claim 5 Walker discloses that which is discussed above. Walker further discloses that: 
the multi- conditional wager is restricted by the player to be played by a particular wager-based game on the authorized electronic gaming apparatus (paragraph [0101], a player must play a card game if the condition involves receiving a particular card).

In Regards to claim 6 Walker discloses that which is discussed above. Walker further discloses that: 
the authorized electronic gaming apparatus is a slot machine, a gaming table or a gaming server (paragraph [0057], paragraph [0105], an electronic gaming device or electronic table game).

In Regards to claim 7 Walker discloses that which is discussed above. Walker further discloses that: 
the gaming system comprises:
a messaging interface configured to manage electronic notification to the player to advise the player that the multi-conditional wager has been played and its result (paragraph [0097], an outcome is provided to the player if the conditional wager is played).

In Regards to claim 8 Walker discloses that which is discussed above. Walker further discloses that: 
the electronic notification to the player includes a graphic indicating a visual depiction of the result of the multi-conditional wager that has been played (paragraph [0097], an outcome is provided to the player if the conditional wager is played), and 

includes information about the particular authorized electronic gaming apparatus on which the multi-conditional wager was played (Fig. 12, for example includes information related to the game played on the gaming device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al (US 2008/0274783) in view of Stronach et al (US 2004/0229671).
In Regards to claim 4 Walker discloses that which is discussed above. However, Walker does not specifically disclose that: 
the conditional wager management system operatively connects to a plurality of gaming management systems, each of the gaming management systems serving to manage gaming at different gaming establishments, wherein the authorized electronic gaming apparatus is a gaming apparatus located in a particular gaming establishment of the different gaming establishments, or the multi-conditional wager is restricted by the player to be played at the particular gaming establishment. 
Stronach teaches discloses: 
a conditional gaming system (paragraph [0065], an automated system which places wagers when conditions are met); 
UWC is accepted at wagering terminals located at other than a race event track or an off-track betting location), 

each of the gaming management systems serving to manage gaming at different gaming establishments (paragraph [0100], Fig. 11, UWC is accepted at wagering terminals located at other than a race event track or an off-track betting location), 

the authorized electronic gaming apparatus is a gaming apparatus located in a particular gaming establishment of the different gaming establishments (paragraph [0100], Fig. 11, for example a gaming apparatus located at an off-track betting location), and

the multi-conditional wager is restricted by the player to be played at the particular gaming establishment (paragraph [0043] – paragraph [0044], paragraph [0100], for example a wager placed at a wagering terminal at an off-track betting location). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the multi-establishment system as taught by Stronach into the gaming system as taught by Walker in order to yield the predictable result of providing a more convenient wagering system and method which encourages wagering on race events by players, regardless of location, thereby increasing the profitability of game machines for game operators (Stronach, paragraph [0010]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/13/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715